

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement"), effective as of the
date described in Section 12 below (the “Effective Date”), is made and entered
into by and between Washington Real Estate Investment Trust ("Company") and
Thomas C. Morey ("Executive").


WHEREAS, Executive has been employed by Company as its Senior Vice President,
General Counsel & Secretary; and


WHEREAS, Executive has voluntarily decided to resign from his position; and


WHEREAS, the parties desire to resolve amicable all matters between them on a
full and final basis;


NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1. Resignation and Return of Property: Executive hereby confirms his previously
submitted resignation from Company effective as of July 26, 2016 (the
“Resignation Date”) and hereby resigns from all employment, officer and/or
director positions he holds with Company and any of its subsidiaries and other
affiliated entities (collectively “Affiliates”) effective as of the Resignation
Date. Executive will execute all documents requested by Company to effectuate
such resignation(s). Executive acknowledges and agrees that his resignation was
voluntary and will not be considered a resignation for Good Reason for any
purposes. On or before the Resignation Date, Executive will return all property
of Company and its Affiliates, and all copies, excerpts or summaries of such
property, in his possession, custody or control. Between the date he receives
this Agreement and the Resignation Date, Executive will transition his duties on
an orderly basis and perform duties assigned to him at historical levels of
performance, and he will refrain from any conduct that is disloyal to Company or
that is damaging to or disruptive of Company’s finances, reputation, operations
or relationships.


2. Final Paycheck and Separation Payment: Regardless of whether or not Executive
signs this Agreement, Company will pay Executive for all earned but unpaid
salary and vacation as of the Resignation Date in accordance with its payroll
practices and applicable law. In addition, in exchange for Executive’s
compliance with, and his fulfillment of his obligations under this Agreement,
Company will pay to Executive $200,000, less required withholdings and
deductions (the “Separation Payment”). If it is due and owing, the Separation
Payment will be paid in the first quarter of 2017, but no later than March 15,
2017.


3. Benefits: Except as expressly provided otherwise in this Agreement,
Executive's entitlement to, participation in, and accrual of, all other salary,
compensation or benefits from Company shall cease as of the Resignation Date,
except that Executive shall have such rights in such benefits as are required by
law and plan documents, including without limitation,


1



--------------------------------------------------------------------------------




Executive’s vested benefits , in accordance with and to the extent permitted by
applicable plan documents.


4. References: Executive will direct all requests for employment references from
Company to either Company’s President & CEO or its Vice President of Human
Resources.


5. Mutual Releases:


A. Executive’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Executive would normally be entitled upon Resignation, Executive, on behalf of
himself, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases Company and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, insurers, benefit plans, agents, attorneys and representatives, and
each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or practice prior to the
Effective Date, including without limitation his employment with Company and the
termination thereof (“Claims”). This release includes without limitation Claims
for discrimination, harassment, retaliation or any other violation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the District of Columbia Human Rights Act, ,
and any other Claims under all other federal, state or local laws; Claims for
breach of contract; Claims for wrongful discharge; Claims for emotional
distress, defamation, fraud, misrepresentation or any other personal injury;
Claims for unpaid compensation; Claims relating to benefits; Claims for
attorneys' fees and costs, Claims for reinstatement or employment; and all other
Claims under any federal, state or local law or cause of action. Executive
represents that he has not filed any such Claims, and he further agrees not to
assert or file any such Claims in the future or to seek or accept any monetary
relief with respect to Claims filed by him or on his behalf with the EEOC or any
other fair employment agency to the fullest extent permitted by law. It is
understood and agreed that this Release does not apply to claims for breach of
this Agreement, Claims for any vested benefits or Claims that cannot be released
by law. Notwithstanding anything to the contrary herein, Company shall not be
released from any obligations it may have under the Indemnification Agreement
between Company and Executive dated July 23, 2009 (the “Indemnification
Agreement”), which shall remain in full force and effect pursuant to its terms.


B. Company’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, Company and its Affiliates hereby
forever release Executive, his heirs, executors, administrators, agents,
representatives and assigns, from any and all Claims. This release includes
without limitation Claims for breach of any contract or duty; Claims for
emotional distress, defamation, fraud, misrepresentation or any other personal
injury; Claims for overpaid compensation; Claims relating to benefits; Claims
for attorneys' fees and costs; and all other Claims under any federal, state or
local law or cause of action. Company represents that it has not filed any such
Claims, and it further agrees not to assert or file any such Claims in the
future. It is understood and agreed that this Release does not apply to claims
for


2



--------------------------------------------------------------------------------




breach of this Agreement, Claims that cannot be released by law, or Claims for
fraud, embezzlement, intentional misconduct or any other malfeasance.


6. Reinstatement: Executive waives all claims for reinstatement or employment
with Company and its Affiliates, and its and their successors and assigns, and
he agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.


7. Confidentiality:    Except as necessary to enforce or effectuate this
Agreement or as required by law or otherwise to satisfy SEC filing or disclosure
requirements (it being understood that Company intends to file this Agreement or
a summary of this Agreement with the SEC), or to the extent Company in good
faith deems necessary in communications with analysts and institutional
investors of real estate investment trusts, the parties agree to in good faith
endeavor to keep this Agreement, the existence of this Agreement, and the terms
of this Agreement confidential and not to initiate any disclosures of it.
Subject to the foregoing, Executive shall not initiate any disclosure of the
same to any third party except as necessary to his attorneys, accountants,
future employer and immediate family members (and only on the condition that
they maintain such confidentiality and Executive guarantees such
confidentiality). Also subject to the foregoing, Company shall not initiate any
disclosure of the same to any third party except its board of directors,
officers, attorneys, accountants and employees responsible for effectuating the
Agreement (and only on the condition that they maintain such confidentiality and
Company guarantees such confidentiality). Notwithstanding the foregoing, if
either party is asked about the reasons for Executive’s resignation, they may
state in substance that Executive resigned to accept another position or words
substantially to that effect.


8. Nondisparagement and Nonassistance: Executive agrees not to provide any
disparaging information relating to Company or any of its Affiliates or its or
their past, present or future management, officers, trustees or Executives to
any person or entity who is not a party to this Agreement, and he agrees to the
extent permitted by law not to provide any form of assistance to, or to
cooperate with, any person or entity asserting or intending to assert any claim
or legal proceeding against Company or any of its Affiliates except as may be
required by law or legal process. Nothing herein prohibits Executive from
reporting alleged violations to the SEC or other government agencies, although
Executive is not aware of any alleged violations. Company shall instruct its
Human Resources Department and its Officers not to provide any disparaging
information relating to Executive to any person or entity who is not a party to
this Agreement, and it agrees to the extent permitted by law not to provide any
form of assistance to, or to cooperate with, any person or entity asserting or
intending to assert any claim or legal proceeding against Executive, except as
may be required by law or legal process.


9. Cooperation: Executive agrees to reasonably cooperate with Company upon
request by answering questions and providing information about matters of which
he has personal knowledge, including without limitation any litigations,
investigations or other legal proceedings. In the event that Company becomes
involved in any civil or criminal litigation, administrative proceeding or
governmental investigation, Executive shall, upon request, provide reasonable
cooperation and assistance to Company, including without limitation, furnishing
relevant information, attending meetings and providing statements and testimony.
Company will


3



--------------------------------------------------------------------------------




reimburse Executive for all reasonable and necessary expenses he incurs in
complying with this Section 9, provided said expenses are reasonable and
necessary and approved by Company in advance. Notwithstanding anything to the
contrary herein, Executive’s obligations under this Section 9 shall not (other
than on an immaterial basis) interfere with Executive’s full-time employment
with another Company and shall not require Executive to engage in the practice
of law.



10. Nondisclosure and Nonsolicitation: Executive shall not, except as required
by law, use or disclose to any person or entity any Confidential Information.
For the purposes of this Section 10, “Confidential Information” means
information Executive obtained through or as a consequence of his employment
with Company relating to Company’s business or its tenants which is not in the
public domain and includes, without limitation, trade secrets, tenant lists,
lease rates, methods of operation, business plans, leads, financial information,
research and statistical data. Information does not lose its protection as
Confidential Information if it is disclosed in violation of an obligation not to
disclose it. During the period prior to the Resignation Date and for a period of
twelve (12) months thereafter, Executive shall not directly or indirectly for
himself or any other person or entity, whether as an employee, officer,
director, consultant, agent, representative, partner, owner, stockholder or in
any other capacity, a) solicit any person who then is or was at any time in the
preceding six month period employed by Company as an employee or independent
contractor, to resign from Company or to accept employment as an employee or
independent contractor with any other person or entity; or b) solicit any person
or entity who then is or was at any time in the preceding six month period in a
business relationship with Company to end or curtail such relationship or to
engage in business of the type engaged in by Company with another person or
entity. Executive agrees that these restrictions are reasonable and necessary
for the protection of Company’s business. Executive further agrees that in the
event he breaches any provision in this Section 10, Company shall be entitled to
injunctive relief in addition to such other relief as a court may deem proper.


11. Miscellaneous: This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions and understandings of
the parties, concerning the subject matter. All other express or implied
agreements of the parties not expressly contained or incorporated by reference
herein are terminated and of no further force or effect (it being understood
that the Indemnification Agreement shall remain in full force and effect
pursuant to its terms). This Agreement may not be modified in any manner except
in a written document signed by both parties. Should any provision of this
Agreement be held to be invalid or unenforceable by a court of competent
jurisdiction, it shall be deemed severed from the Agreement, and the remaining
provisions of the Agreement shall continue in full force and effect, provided
that, should the court determine that any provision of Section 10 is
unenforceable, the court shall modify such provision to make it valid to the
maximum extent permitted by law. In the event of any litigation to enforce this
Agreement, the prevailing party shall be awarded his or its reasonable
attorneys’ fees and costs.


12.     Consultation and Consideration: Company hereby advises Executive to
consult with an attorney at his own expense prior to signing this Agreement.
Executive may take up to twenty-one (21) days from the date he is given this
Agreement to consider it, but he may sign it


4



--------------------------------------------------------------------------------




sooner if he wishes. If he signs the Agreement, he will have a period of seven
(7) days to revoke his signature (the "Revocation Period"). Thus, this Agreement
will not become effective or enforceable until the date that each party has
signed the Agreement and the Revocation Period has expired without Executive
exercising his right of revocation (the "Effective Date"). Any notice of
revocation must be in writing and must be received by Brian Guttman, Vice
President of Human Resources, prior to the expiration of the Revocation Period.
If Executive signs this Agreement, he represents that he has had sufficient time
to consider it, and that she enters into it knowingly and voluntarily with full
understanding of its meaning and effect.


13. Governing Law:    This Agreement shall be construed exclusively in
accordance with the laws of the District of Columbia, without regard to the
principles of conflicts of laws therein.


14. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Executive
may not assign any right or obligation hereunder without Company’s prior written
consent. Company may assign its rights and obligations here under to any
successor in interest.


15. Section 409A of the Code. To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and shall be
interpreted and administered in accordance with that intent. If any provision of
the Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Further, for purposes of the limitations on nonqualified deferred compensation
under Section 409A, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of applying the
deferral election rules under Section 409A and the exclusion from Section 409A
for certain short-term deferral amounts. Anything to the contrary herein
notwithstanding, in the event that any such benefit or payment is deemed to not
comply with Section 409A, Company and Executive agree to renegotiate in good
faith any such benefit or payment so that either (i) Section 409A will not apply
or (ii) compliance with Section 409A will be achieved, provided, however, that
any resulting renegotiated terms shall provide to Executive, to the extent
reasonably practicable, the after-tax economic equivalent based on what
otherwise would have been provided to Executive pursuant to the terms of this
Agreement.


16. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument. A signature transmitted by email shall be
considered an original signature.








THIS SPACE INTENTIONALLY LEFT BLANK




5



--------------------------------------------------------------------------------




17. Nonadmissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.


Executive has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful
consideration, he knowingly and voluntarily enters into this Agreement with full
understanding of its meaning and effect.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.




THOMAS C. MOREY
WASHINGTON REAL ESTATE

INVESTMENT TRUST




/s/ Thomas C . Morey
By:___/s/ Paul T. McDermott ___________

Signature
Title: President and CEO


Date: 7/26/16
Date: 7/26/16



6

